IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,899-01


                                IN RE PAUL SALAZAR, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
            CAUSE NO. 2014-CR-5303-W1 IN THE 144TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Bexar County and his application has not been properly forwarded to this Court. He also contends

that the district clerk has not provided him with copies of the documents in this cause.

       The trial court’s records show that the court entered an order designating issues (ODI) in the

pending habeas proceedings on August 8, 2019, but this Court’s records do not show that this Court

received a copy. See TEX . R. APP . P. 73.4(b)(b)(1).

       Respondent, the District Clerk of Bexar County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Bexar County, or forward a
                                                                                               2

copy of an ODI together with correspondence documenting the date the State received Relator’s

habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P.

73.4(b)(5). Additionally, the clerk will provide Relator with copies of any documents enumerated

in Tex. R. App. P. 73.4(b)(2) that have been filed or made part of the record.

       This motion for leave to file will be held. Respondent shall comply with this order within

thirty days from the date of this order.



Filed: February 19, 2020
Do not publish